DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 June 2022 has been entered.
 	Claims 25-26 are canceled.
Claims 1 and 27 are amended.
Claims 1-20, 23-24, and 27-28 are presented.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over [Slasor, US 1,382,748] in view of [Dotzenroth, US 2,575,752] and [Wilkinson, US 2002/0166257].
Slasor teaches (Figs. 1-6):
A kit for assembling a dance shoe, comprising: a sole (that of the “shoe” of Fig. 1; pg. 1 line 36) extending in a longitudinal direction from a back end to a front end; a toe unit (that of the “shoe” of Fig. 1; see annotated Fig. 1 – a below) fixed to the sole for forming a sole-toe unit (i.e. the “shoe”; pg. 1 line 36 underlying the cover or Slasor) with the sole, a frontmost portion of the toe unit being fixed to the front end of the sole to form a first layer at a frontmost end of the dance shoe for covering tips of toes of a wearer of the dance shoe; and an upper shoe (“cover 10”; pg. 1 lines 57-58) having a foot section (see annotated Fig. 1 – a below) configured to be positionable to cover the entire frontmost portion of the toe unit (pg. 2 lines 39-41; Fig. 1), to form a second layer at the frontmost end of the dance shoe, for covering the tips of the toes of the wearer, wherein the toe unit is so shaped that a foot-facing side thereof covers a front and a top of the toes (see annotated Fig. 1 – a below) of the wearer, and an outside of the toe unit, opposite to the foot- facing side thereof, is covered by the foot section (pg. 1 lines 83-85; Fig. 1), such that the foot section is directly contactable with the instep of the wearer (Fig. 1; see also annotated Fig. 1 – a).

    PNG
    media_image1.png
    607
    858
    media_image1.png
    Greyscale


Although Slasor teaches the sole and a ground-facing side thereof (i.e. that of the sole identified in above annotated Fig. 1 – a), Slasor does not expressly teach the sole having, on a ground-facing side thereof, a plurality of incisions.
However, Dotzenroth teaches  (Figs. 1-3) a sole of a sole-toe unit wherein the heel portion of the sole comprises, on a ground-facing side thereof, a plurality of incisions (“grooves 16” and “depressions 14”; col. 1 lines 48-49).  Dotzenroth further teaches the configuration of the ground-facing side of the sole results in a sole which is “adapted to prevent or reduce the splashing of the backs of the legs with ground water” (col. 1 lines 2-4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the sole of Slasor such that the heel portion of its sole comprises, on a ground-facing side thereof, the plurality of incisions of Dotzenroth in order to prevent or reduce the splashing of the backs of the legs of a wearer with ground water, as taught by Dotzenroth (col. 1 lines 2-4).

Thus Slasor in view of Dotzenroth teaches all the claimed limitations excepting the limitation related to the instep;  i.e. although Slasor teaches the toe unit (i.e. that of the “shoe” of Slasor) configured to cover a front and top of the toes, Slasor does not expressly teach wherein the toe unit is so shaped that a foot-facing side thereof covers a front and a top of the toes, but not an instep, of the wearer.  Rather, the toe unit of Slasor as embodied in Fig. 1 appears to be configured to at least partially cover an instep of a foot of a wearer.
	However, Wilkinson teaches (Fig. 1B) a toe unit (“toe covering 24”; para 25) of a sole-toe unit wherein the toe unit is so shaped that a foot facing side thereof covers a front and a top of the toes but not an instep of the wearer (“only as far rearward as the toe/instep joint”; para 25).  Wilkinson further teaches the midsection of the footwear “where a sneaker would normally have laces, is generally open on the top and sides for ease of slipping the shoe on and off and for cooler feet” (para 24).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the toe unit of the modified Slasor such that it is so shaped that a foot-facing side thereof covers a front and a top of the toes, but not an instep, of the wearer, as in Wilkinson, in order to permit ease of donning the toe unit and to also afford cooler feet when using the toe unit with without the upper shoe (“cover 10”) of Slasor, as suggested by Wilkinson (para 24).
Allowable Subject Matter
Claims 1-20, 23-24, and 28 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/SHARON M PRANGE/Primary Examiner, Art Unit 3732